Citation Nr: 0115020	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for the residuals of a back injury.  

2.  Whether the appellant's combined service-connected rating 
of 40 percent is in error.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active service from January 1951 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

VA has a duty to assist in the development of facts relating 
to these claims.  See Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, and it is open to question 
whether the VCAA even applies to an attempt to reopen a 
previously denied claim, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The appellant was 
notified by means of the statement of the case and supplement 
thereto of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate these claims.  The 
appellant has not referenced any unobtained evidence that 
might aid either claim or that might be pertinent to the 
bases for the denial of either claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App, 540, 
5456 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and the further 
expending of VA's resources is not warranted.  


FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of a 
back injury in service was initially denied by an unappealed 
rating action dated in April 1984.  

2.  Subsequent attempts by the appellant to reopen this claim 
have been denied by the Board in August 1991 and May 1999.  

3.  New evidence received since the Board's May 1999 decision 
is cumulative in nature and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

4.  The appellant has established entitlement to service 
connection for a postoperative left (minor) wrist disability, 
rated 30 percent disabling from October 1983.  

5.  In a May 1999 decision, the Board held that he was 
entitled to a separate 20 percent rating for left (minor) 
carpal tunnel syndrome (CTS).  

6.  By rating action dated in June 1999, the RO granted the 
appellant a separate 20 percent rating for left (minor) CTS, 
effective from October 1996, with a combined service-
connected rating of 40 percent.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim seeking service connection for the residuals 
of a back injury.  38 C.F.R. § 3.156(a) (2000).  

2.  The combined service-connected rating of 40 percent is 
correct, and the appellant's claim seeking a combined 
50 percent rating is without legal merit.  38 C.F.R. § 4.25 
(2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, arthritis 
may be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  Of course, 
service connection can be granted for any disease diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is fundamental that service connection is only appropriate 
for a chronic disability.  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then continuity of 
symptomatology after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

Entitlement to service connection for the residuals of a back 
injury was initially denied by an unappealed rating action 
dated in April 1984, based upon a 
claim filed by the appellant in November 1983.  At that time, 
the evidence of record included the service medical records, 
which indicated that a fracture of the thoracic (dorsal) 
spine had been suspected following a truck accident in 
February 1953.  X-ray studies were negative for any fracture, 
however, and neurological tests were normal.  The presence of 
a bruised area on the thoracic spine near T9-10 was noted.  
Otherwise, the evidence of record in April 1984 did not 
demonstrate the presence of a chronic back disability in 
service or within one year after service; nor did competent 
medical evidence establish the existence of any chronic 
residual disability stemming from the back injury in service, 
which was therefore determined to have been acute and 
transitory.  The appellant did not appeal this determination, 
and the April 1984 rating action thereby became 
administratively final.  38 U.S.C.A. § 7105(c) (West 1991).  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2000) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

Following the final denial of the claim in April 1984, two 
subsequent attempts by the appellant to reopen the claim 
seeking service connection for the residuals of a back injury 
in service were denied by the Board in August 1991 and May 
1999.  Evidence submitted in connection with these reopening 
attempts disclosed ongoing medical treatments in the 1980's 
and 1990's for a number of problems, including complaints of 
low back pain, variously diagnosed.  Competent medical 
evidence linking any of the appellant's current medical 
problems to any incident in service was lacking, although the 
appellant continued to insist (contrary to the relevant 
medical evidence) that he had fractured his spine in service 
and that this injury had resulted in chronic residual 
disability.  X-ray studies of the lumbar spine dating from 
February 1989 (31 years after service) initially revealed 
degenerative changes in that area of the spine.  Similar 
changes appeared later in the cervical spine as well.  It 
should be noted that the injury in service involved the area 
of the thoracic spine only.  

Evidence received since the Board's May 1999 decision 
includes VA medical records documenting ongoing medical 
treatments for a variety of ailments, including severe 
degenerative joint disease (arthritis) of the lumbosacral 
spine, severe peripheral vascular disease of the lower 
extremities, chronic obstructive pulmonary disease, and 
hypertension.  The appellant continues to maintain that his 
spinal arthritis and weakness in the legs were caused by the 
alleged spinal fracture in service.  No medical support for 
these contentions is reflected by any of the evidence 
received since May 1999.  In fact, x-ray films of the lumbar 
spine taken in June 1999 again showed no evidence of a 
fracture or dislocation, just age-related degenerative 
arthritis and osteoporosis (the appellant was almost 70 years 
old at this time).  All of this evidence is essentially 
cumulative in nature, adding nothing to earlier evidence 
already considered by VA.  

Accordingly, the Board holds that none of the new evidence 
received since the Board's last decision in May 1999 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
has not been received in order to reopen this claim.  

In its written brief of October 2000, the appellant's 
representative asserted that the RO relied upon the 
judicially-overturned criteria for new and material evidence 
set forth in Colvin v. Derwinski, 1 Vet App. 171, 174 (1990), 
rather than the correct criteria set forth in Hodge, 155 F.3d 
1356 (Fed.Cir. 1998), in order to deny the current attempt to 
reopen this claim.  However, an examination of the RO's 
September 1999 rating action and the November 1999 statement 
of the case and supplement thereto clearly show that the RO 
reviewed the evidence under the correct Hodge test.  


Combined Rating of 40%.

The appellant has established entitlement to service 
connection for a postoperative left (minor) wrist disability, 
rated 30 percent disabling from October 1983.  In a May 1999 
decision, the Board held that he was entitled to a separate 
20 percent rating for left (minor) CTS.  By rating action 
dated in June 1999, the RO granted the appellant a separate 
20 percent rating for left (minor) CTS, effective from 
October 1996, with a combined 40 percent service-connected 
rating assigned from October 1996.  

The appellant does not challenge either individual rating, 
nor the effective date assigned for the 20 percent rating.  
Instead, he argues that the combined 40 percent service-
connected rating assigned by the RO in the June 1999 rating 
action is in error and that he should be paid disability 
compensation benefits at the 50 percent rate.  He believes 
that the RO has cheated him out of 10 percent of the 
additional rating granted by the Board in May 1999.  

The appellant is mistaken.  The Board's grant of a separate 
20 percent rating for left (minor) CTS was specifically made 
"subject to the laws and regulations governing the award of 
compensation benefits."  See the Board's May 1999 decision 
at page 14.  One of the controlling regulations is found at 
38 C.F.R. § 4.25, in which it is specified that a 30 percent 
rating and a 20 percent rating combine to a 40 percent 
rating, not to 50 percent.  This was explained in detail to 
the appellant in the statement of the case issued to him in 
November 1999, which reflected a verbatim citation to the 
provisions of 38 C.F.R. § 4.25, and again in the supplemental 
statement of the case issued to him in March 2000.  

The appellant's adamant refusal to believe the RO, or his 
failure to understand the reasoning and specifications 
contained in 38 C.F.R. § 4.25, does not provide the Board 
with either a factual or legal basis for granting the 
combined 50 percent rating which he seeks.  In cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  Accordingly, the appeal is 
denied.  


ORDER

New and material evidence not having been submitted to reopen 
the old claim seeking service connection for the residuals of 
a back injury, this appeal is denied.  

No error having been shown in the appellant's current 
combined service-connected rating of 40 percent, this appeal 
is also denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

